On Motion for Rehearing.


En Banc.

Denison, J.
We adhere to our former opinion though not to all the inferences that seem to have been drawn from it: It should be understood that we do not detérmine whether his cestuis qui trustent can be represented by Hubbell, and, if *129not, we are unable to see how their rights can be saved unless the debt of stock due Haggott, if any, can be satisfied out of what, if any, Hubbell may be shown to hold for himself or Lowe, the beneficiaries who owe it, if any of them do.